                                                        Case 3:15-cv-00675-JBA Document 1130-1 Filed 04/03/19 Page 1 of 6



                                                       To Be Liquidated - Receiver SEC
Particular Award                 Amount                                   Proposal No.         Est. Value Receiver Notes
Disgorgement                         $41,920,639.00                                       $41,920,639.00
                                                                                                          Proposed listing price of $8.2m after 4% in
                                                                                                          broker fees. Realized value may be less than
                                                                    530 Park, 12A    63    $7,872,000.00 listing price.
                                                                                                          Proposed listing price of $8.0m after 4% in
                                                                                                          broker fees. Tenant may buy property,
                                                                                                          potentially resulting in no broker fees being
                                                                                                          charged. Realized value may be less than listing
                                                                    530 Park, 12F    66    $7,680,000.00 price.
                                                                    Fidelity x7540   75   $12,831,110.03 Freeze value, excluding GS shares.
                                                                    Fidelity x8965   74    $8,441,390.17 Freeze value.
                                                                                                          Subject to adjustment depending on realized
                                                                                                          value to Receivership Estate of Apt. 12A and Apt.
                                                                                                          12F. Total value of x3934 as of 2/28/19:
                                                                NT x3934 (partial)   46    $5,096,138.80 $11,260,948.37

                                                                                                                                                                                                 Sale/liqudation price (a/o Feb '19),
       Interest and Returns on                                                                                                                                 Freeze value, excluding GS        excluding GS shares in x7540 per     GS dividends (freeze date
                 Disgorgement          $4,046,797.74                                       $4,046,797.74                                                       shares in x7540 per DN 135        DN 135                               through Feb '19)
                                                                                                         Appreciation received from freeze date
                                                                    Fidelity x7540   75     $807,933.62 (excluding court-approved distributions).                               $12,831,110.03                       $13,639,043.65                           $375.90
                                                                                                         Appreciation received from freeze date
                                                                    Fidelity x8965   74    $1,156,236.55 (excluding court-approved distribtions).                                $8,441,390.17                        $9,597,626.72
                                                                                                         Although the actual amount realized from the
                                                                                                         sale of this asset will not be known until the sale
                                                                                                         closes, this apartment may
                                                                                                         sell for less than its original purchase price and,
                                                                                                         thus, no interest and gains are attributable to
                                                                    530 Park, 12A    63            $0.00 this asset.
                                                                                                         To cover 12A rent through to 9/30/18, net of
                                                                                                         sublet fee, repairs, common charges, insurance,
                                                                                                         and taxes. Note: this amount is subject to
                                                                                                         further adjustment, pending further analysis of
                                                                NT x3934 (partial)   46     $923,894.62 bank records.
                                                                                                         Although the actual amount realized from the
                                                                                                         sale of this asset will not be known until the sale
                                                                                                         closes, this apartment may
                                                                                                         sell for less than its original purchase price and,
                                                                                                         thus, no interest and gains are attributable to
                                                                    530 Park, 12F    66            $0.00 this asset.

                                                                                                         To cover 12F rent through to 2/15/19, net of
                                                                                                         sublet fee, legal (renting) fees, common charges,
                                                                                                         building mgmt fee, real estate cleaning fee,
                                                                                                         insurance, and taxes. Note: this amount is
                                                                                                         subject to further adjustment, pending further
                                                                NT x3934 (partial)   46      $430,821.90 analysis of bank records.
                                                                                                         To cover court approved distribtions from x7540.
                                                                NT x3934 (partial)   46      $525,467.74 No interest/gains added.
                                                                                                         To cover court approved distribtions from x8965.
                                                                NT x3934 (partial)   46      $202,443.31 No interest/gains added.

Prejudgment Interest                   $1,491,064.01                                       $1,491,064.01
                                                                NT x3934 (partial)   46    $1,485,820.78

                                                        Crypto Currency Partners
                                                       April 2019 cash distribution n/a        $5,243.23
                                                  Case 3:15-cv-00675-JBA Document 1130-1 Filed 04/03/19 Page 2 of 6

Penalty                         $21,000,000.00                                        $21,000,000.00
                                                          NT x3934 (partial)     46   $1,164,680.15
                                                             Aldrich Capital     69    $3,078,631.27
                                                                                                     In Receiver account. Subject to decrease to
                                                    E*Trade x6818/Receiver                           reflect ongoing expenses for the upkeep of
                                                                  account        1      $904,402.82 Receivership Assets.
                                                                 NT x5218        3     $5,359,620.00
                                                                                                     Reflecting Defendant's 50% interest in The Essell
                                                                   NT x5226      6      $132,426.35 Farms LLC.
                                                                                                     Reflecting Defendant's 60% interest in The Essell
                                                                  NT x5234        7    $2,019,046.80 Group LLC.
                                                                  NT x3781        8       $81,056.74
                                                                  NT x7193        9     $892,014.06
                                                             TD Bank x5279       10       $19,378.86
                                                             TD Bank x8551       11        $8,193.19
                                                                                                     Reflecting Defendant's 50% interest in The Essell
                                                              Fidelity x8133     12            $0.31 Farms LLC.
                                                                                                     Reflecting Defendant's 60% interest in The Essell
                                                              Fidelity x7417     13            $2.83 Group LLC.
                                                              Fidelity x9637     14         $831.98
                                                              Metlife policy     25    $1,321,218.40 Surrender value a/o 1/4/19.
                                                                 BoA x9566       40        $4,184.54
                                                                 BoA x0482       41     $221,043.68
                                                                 BoA x3754       42     $171,322.46
                                                               Chase x9065       43       $20,610.77
                                                               Chase x9001       44       $14,370.82
                                                                   NT x5188      45     $451,673.37
                                                                   NT x3935      47       $12,084.80
                                                                   NT x0895      48    $3,137,663.10
                                                                                         $432,269.11 Receiver proposal is all weighted gold, not just
                                                 Gold (in safe deposit boxes) 59+                    bars.
                                                                  BoA x4199 61             $2,442.44
                                                                  BoA x3831 62            $79,191.65
                                                                                         $121,130.34 Funds to be used from this account may increase
                                                                 BoA x7632       65                  from rent received from 12F.
                                                                 BoA x8384       67        $2,540.00
                                                         Bank Check - Iftikar             $14,560.00
                                                                Foundation       73
                                                            Pershing x0166       78      $885,594.16
                                                    OIP non-forfeited assets             $447,815.00
                                                                    (partial)    36


                                                                                                    This figure assumes minimal further litigation
                                                                                                    and motion practice concerning the Receiver’s
                                                                                                    Report, Plan of Liquidation, and the liquidation
                                                                                                    process itself. This figure may need to be revised
Est. Cost of Receivership         $500,000.00                                           $500,000.00 upward depending on litigation activity
                                                    OIP non-forfeited assets            $500,000.00
                                                                    (partial)    36

                                                                                         $100,000.00
Est. Administration of                                                                               Including (a) upkeep on real estate before sale
Receivership Estate               $100,000.00                                                        and (b) commissions from sale of securities.
                                                             Bitcoins (Circle)   15     $100,000.00 Estimated.
                    SUB TOTAL   $69,058,500.75                                        $69,058,500.75
                                                             Case 3:15-cv-00675-JBA Document 1130-1 Filed 04/03/19 Page 3 of 6


Post-judgment interest at                                                                                    Based on 9/27/18 judgment date. Assumes
2.58% on full amount of                                                                                      2.58% on full judgment from 9/27/18 to 7/1/19.
judgment from judgment date                                                                                  Then assumes 2.58% on aggregate value of Apt.
to sufficient funds being placed                                                                             12A and Apt. 12F net of commissions until
in the CRIS account.                     $1,462,333.94                                         $1,462,333.94 12/31/19.
                                                                    NT x3934 (partial)   46    $1,431,681.07

                                                         TD Ameritrade x7686 (partial)   71       $30,652.87
                          TOTAL         $70,520,834.69                                        $70,520,834.69

Assets not needed to pay
judgment at this time              SEC No.                    Est. Value (SEE NOTE 1)
HSBC x2984                                          2 $                         9.50
NT x3911                                            4 $                          -
NT x0901                                            5 $                          -
Oak Management 2015
Distribution (subject to
forfeiture)                                        16 $                           -
Oak Management 2016
Distribution (subject to
forfeiture)                                        17 $                           -


Essell Farm (NOTE: assigned
value is based on Doc. No. 888-
1, no independent valuation
performed to date as the same
does not appear necessary
given aggregate value of other
Receivership Assets)                               18 $                 1,500,000.00
Ribbit Capital (SEE NOTE 2).                       19 $                 4,034,457.51

Ribbit Capital II (SEE NOTE 2).                    20 $                   876,343.82
                                                                       $2,365,998.35
Clues Network (SEE NOTE 2).                        21
Oak HC/FT Cap. Account
(subject to forfeiture)                            22 $                           -
Oak HC/FT cash distro. (subject
to forfeiture)                   none                    $                        -
Crypto Currency Partners LP
(SEE NOTE 2).                                      23 $                    82,774.00
iMENA (SEE NOTE 2).                                24 $                   169,200.00
Playsino (SEE NOTE 2).           none                 $                          -
Genworth life insurance (no
surrender value)                                   26 $                           -
Am. General life insurance (no
surrender value)                                   27 $                           -
Oak Management Corp.                         28
(subject to forfeiture)                                  $                        -
Oak Associates X, LLC (subject               29
to forfeiture)                                           $                        -
Oak Associates XI, LLC (subject              30
to forfeiture)                                           $                        -
Oak Associates XI‐A, LLC                     31
(subject to forfeiture)                                  $                        -
Oak Associates XII, LLC (subject             32
to forfeiture)                                           $                        -
Oak Associates XII‐A, LLC                    33
(subject to forfeiture)                                  $                        -
Oak Associates XIII, LLC                     34
(subject to forfeiture)                                  $                        -
                                              Case 3:15-cv-00675-JBA Document 1130-1 Filed 04/03/19 Page 4 of 6

Oak Associates XIII‐A, LLC           35
(subject to forfeiture)                   $                 -
Porsche Cayenne                      37                    unk.
Cadillac Escalade                    38                    unk.
Household Furnishings of 505         39
North Street                                               unk.
NT x8537                             49   $                 -
505 North Street, Greenwich,         50
CT (subject forfeiture due to
bail violation)
                                          $                 -
Painting ‐ M.F. Husain,              51
"Ashoka's Pillar".                                         unk.
Harry Winston Diamond Ring           52
                                                           unk.
Various gold or silver coins         53
given to minor
children.                                                  unk.
Jewelry rec'd as wedding             54
presents (42 pcs)                                          unk.
Jewelry acquired during              55
marriage (8 pieces)                                        unk.
Jewelry acquired during              56
marriage (2 pieces)                                        unk.
Gold pieces received as              58
wedding presents                                           unk.
Remaining contents in safety         60
deposit boxes (based on
notation in 888-1. Inventory of
boxes did not yield other
significant, easily liquidated
assets).                                                   unk.
BoA x6009                            64   $                 -
                                     68
Blade Networks (SEE NOTE 2).              $            2,100.00

Lola Travel Co. (SEE NOTE 2). none        $          13,000.00
Reserve Media/Resy (SEE NOTE         70
2).                                       $                 -
Iftikar A. Ahmed Family Trust        72
interest in Rakitfi
Holdings LLC                              $                -
Fidelity: x5070                      76              $5,954.43
Fidelity: x5760                      77               $392.10
TD Bank Checking: x2774              79   $             155.00
Paintings (2)                        82                   unk.
Sculpture of hand                    83                   unk.
Harry Winston Earrings               84                   unk.
13 women's designer handbags         85
                                                           unk.
Fidelity: x1895                      86              $95,232.27
Fidelity: x8036                      87              $95,956.05
Fidelity: x9441                      88              $85,096.13
TD Ameritrade: x7666                 89           $1,082,880.22
TD Ameritrade: x7674                 90           $1,203,929.35
TD Ameritrade: x7700                 91            $331,210.19
Bank of America Trust: x4104         92               $5,002.81

Bank of America Trust: x0070         93              $5,002.83

Bank of America Trust: x5699         94              $5,004.04
                                                   Case 3:15-cv-00675-JBA Document 1130-1 Filed 04/03/19 Page 5 of 6

TD Ameritrade x7686 (partial)             71           $6,609,414.84

                                  TOTAL        $       18,569,113.44


NOTE 1: Where the estimated
value is "unk." no independent
valuation was performed as the
asset does not appear
necessary given aggregate
value of other Receivership
Assets at this time.


NOTE 2: This asset is generally
illiquid based on
representations of counsel and
documents provided to
Receiver. Potentially could be
liquidated at a discount.
Assigned value based on face
value of asset. No independent
valuation performed to date as
the same does not appear
necessary given aggregate
value of other Receivership
Assets at this time.
           Case 3:15-cv-00675-JBA Document 1130-1 Filed 04/03/19 Page 6 of 6


        Total Judgment Amount:     $64,411,703.01
   Post Judgment Interest Rate:             2.58%
    Period 1 (9/27/18 Judgment
       Date to 7/1/2019) on full
                      Judgment:     $1,261,163.50
Period 2 (7/1/2019 to 12/31/19)
 on aggregate value of Apt. 12A
      and Apt. 12F net of broker
                   commission:       $201,170.45
                         TOTAL:     $1,462,333.94
